Citation Nr: 0105035	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  95-53 1401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent assigned 
in conjunction with the original grant of service connection 
for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty in the U. S. Army from 
December 1982 to December 1985 and in the Marine Corps from 
March 1990 to September 1993.  He also served in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1994 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA).  


REMAND

A review of the evidence indicates that the veteran has 
received treatment at the Birmingham VA pulmonary clinic 
since the last received outpatient medical records dated in 
September 1995.  The Board is of the opinion that these 
records should be obtained.  The Board further finds that a 
thorough and contemporaneous specialized examination is 
warranted. 

In July 1996 the RO requested the National Personnel Records 
Center (NPRC) to furnish the veteran's service medical 
records for his first period of active duty in the Army.  In 
response in December 1996 the NPRC furnished the 
administrative and medical records for the veteran's service 
in the Army Reserve in 1988 and 1989.  Also received was the 
veteran's separation orders dated in October 1985.  The Board 
is of the opinion that another attempt should be made to 
obtain the service medical records for the first period of 
active duty.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for COPD 
and lumbosacral strain which are not 
currently of record.  

2.  The RO should request the Birmingham, 
Alabama VAMC to furnish all medical 
records from September 1995 to the 
present.

3.  The RO should request the NPRC to 
conduct another search for the service 
medical records for the first period of 
active duty.  NPRC should be informed that 
the medical records received in December 
1996 pertained to service in 1988 and 1989 
in the Army National Guard. 

4.  A VA examination should be conducted 
by a specialist in pulmonary disorders in 
order to determine the nature and severity 
of his service- connected COPD.  The 
claims folder and a copy of this Remand 
must be made available to the examiner for 
review before the examination.  It is 
requested that the examiner obtain a 
detailed history concerning the veteran's 
complaints, symptoms and medications.  In 
addition to pulmonary function tests, all 
other indicated special studies should be 
accomplished.  

When making the final diagnosis, the RO 
should request that the examiner 
specifically state whether the veteran is 
suffering from pronounced, severe, 
moderate, or mild COPD.  See 38 C.F.R. 
Part 4, Diagnostic Code 6603, in effect 
prior to October 1996.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status, to include consideration 
of the old and revised rating criteria for 
pulmonary disorders and staged ratings as 
set forth in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The case should then be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




